Exhibit 10.1










--------------------------------------------------------------------------------



Published CUSIP Number: 68268QAG1


$1,000,000,000
TERM LOAN AGREEMENT
Dated as of January 8, 2016
among
ONEOK PARTNERS, L.P.,
as the Borrower,
MIZUHO BANK, LTD.,
as Administrative Agent
and
The Other Lenders Party Hereto
_________________________
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
and
TORONTO DOMINION (TEXAS) LLC,
Syndication Agents


MIZUHO BANK, LTD.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
TD SECURITIES (USA) LLC
Joint Lead Arrangers and Bookrunners
REGIONS BANK,
Documentation Agent

--------------------------------------------------------------------------------






1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
21
 
1.03
Accounting Terms
21
 
1.04
Rounding
22
 
1.05
References to Agreements and Laws
22
 
1.06
Times of Day
22
ARTICLE II. THE COMMITMENTS AND LOANS
22
 
2.01
Loans
22
 
2.02
Borrowings, Conversions and Continuations of Loans
23
 
2.03
[Reserved.]
24
 
2.04
[Reserved.]
24
 
2.05
[Reserved.]
24
 
2.06
Prepayments
24
 
2.07
Termination or Reduction of Commitments
24
 
2.08
Repayment of Loans
25
 
2.09
Interest
25
 
2.10
Fees
25
 
2.11
Computation of Interest and Fees
25
 
2.12
Evidence of Debt
26
 
2.13
Payments Generally
26
 
2.14
Sharing of Payments
27
 
2.15
Extension of Maturity Date
28
 
2.16
[Reserved.]
29
 
2.17
Defaulting Lenders
29
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
30
 
3.01
Taxes
30
 
3.02
Illegality
34
 
3.03
Inability to Determine Rates
35
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
36
 
3.05
Compensation for Losses
37
 
3.06
Mitigation Obligations; Replacement of Lenders
37
 
3.07
Survival
38
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS
38
 
4.01
Conditions to the Closing Date and Initial Advance
38
 
4.02
Conditions to all Borrowings
40
ARTICLE V. REPRESENTIONS AND WARRANTIES
40
 
5.01
Existence, Qualification and Power
40
 
5.02
Authorization; No Contravention
40
 
5.03
Governmental Authorization; Other Consents
41
 
5.04
Binding Effect
41
 
5.05
Financial Statements
41
 
5.06
Litigation
41
 
5.07
No Default
41
 
5.08
Ownership of Property; Liens
42
 
5.09
Environmental Compliance
42


i

--------------------------------------------------------------------------------



 
5.10
Insurance
42
 
5.11
Taxes
42
 
5.12
ERISA Compliance
42
 
5.13
Subsidiaries
43
 
5.14
Margin Regulations; Investment Company Act
43
 
5.15
Disclosure
43
 
5.16
Compliance with Laws
44
 
5.17
[Reserved]
44
 
5.18
Intellectual Property; Licenses, Etc.
44
 
5.19
Solvency
44
 
5.20
OFAC
44
 
5.21
Anti-Corruption Laws
44
ARTICLE VI. AFFIRMATIVE COVENANTS
45
 
6.01
Financial Statements
45
 
6.02
Certificates; Other Information
45
 
6.03
Notices
47
 
6.04
Payment of Obligations
47
 
6.05
Preservation of Existence, Etc.
48
 
6.06
Maintenance of Properties
48
 
6.07
Maintenance of Insurance
48
 
6.08
Compliance with Laws
48
 
6.09
Books and Records
48
 
6.10
Inspection Rights
48
 
6.11
Use of Proceeds
49
 
6.12
Maintenance of Tax Status
49
 
6.13
Anti-Corruption Laws and Sanctions
49
ARTICLE VII. NEGATIVE COVENANTS
49
 
7.01
Liens
49
 
7.02
Investments
52
 
7.03
Indebtedness of Subsidiaries
52
 
7.04
Fundamental Changes
53
 
7.05
Change in Nature of Business
54
 
7.06
Transactions with Affiliates
54
 
7.07
Burdensome Agreements
54
 
7.08
Use of Proceeds
54
 
7.09
Leverage Ratio
54
 
7.10
Restricted Payments
55
 
7.11
Swap Contracts
55
 
7.12
Certain Amendments to Cash Distribution Policies and Partnership
Agreements
55
 
7.13
Sanctions
55
 
7.14
Anti-Corruption Laws
55
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
55
 
8.01
Events of Default
55
 
8.02
Remedies Upon Event of Default
57
 
8.03
Application of Funds
58
ARTICLE IX. ADMINISTRATIVE AGENT
58
 
9.01
Appointment and Authority
58
 
9.02
Rights as a Lender
59


ii

--------------------------------------------------------------------------------



 
9.03
Exculpatory Provisions
59
 
9.04
Reliance by Administrative Agent
60
 
9.05
Delegation of Duties
60
 
9.06
Resignation of Administrative Agent
60
 
9.07
Non-Reliance on Administrative Agent and Other Lenders
61
 
9.08
Administrative Agent May File Proofs of Claim
61
 
9.09
[Reserved.]
62
 
9.10
Other Agents; Arrangers and Managers
62
ARTICLE X. MISCELLANEOUS
62
 
10.01
Amendments, Etc.
62
 
10.02
Notices and Other Communications; Facsimile Copies
63
 
10.03
No Waiver; Cumulative Remedies; Enforcement
65
 
10.04
Expenses; Indemnity; Damage Waiver
66
 
10.05
Payments Set Aside
67
 
10.06
Successors and Assigns
68
 
10.07
Confidentiality
72
 
10.08
Set-off
73
 
10.09
Interest Rate Limitation
73
 
10.10
Counterparts
74
 
10.11
Integration
74
 
10.12
Survival of Representations and Warranties
74
 
10.13
Severability
74
 
10.14
Replacement of Lenders
74
 
10.15
Governing Law
75
 
10.16
Waiver of Right to Trial by Jury
76
 
10.17
No Advisory or Fiduciary Responsibility
76
 
10.18
USA PATRIOT Act Notice
77
 
10.19
Electronic Execution of Assignments and Certain Other Documents
77
 
10.20
No General Partner Liability
77
 
10.21
ENTIRE AGREEMENT
77



SIGNATURES………………………………………………………………………….S-1

iii

--------------------------------------------------------------------------------



SCHEDULES
1.01A
Existing Sale and Leaseback Transactions

2.01
Commitments and Pro Rata Shares

5.13
Subsidiaries and Other Equity Investments

10.02
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
Form of
A    Loan Notice
B    Reserved
C    Reserved
D    Note
E    Compliance Certificate
F    Assignment and Assumption
G    Guaranty Agreement
H    Forms of U.S. Tax Compliance Certificates





iv

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (this “Agreement”) is dated as of January 8, 2016,
among ONEOK PARTNERS, L.P., a Delaware limited partnership (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and MIZUHO BANK, LTD., as Administrative Agent.
The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS
1.01Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“Acquisition Adjustment Period” means a period elected by the Borrower, such
election to be exercised by the Borrower by giving notice to the Administrative
Agent, beginning with the funding date of the purchase price for any Specified
Acquisition and continuing through the earlier of (a) the last day of the second
fiscal quarter next succeeding the fiscal quarter in which such funding date
occurred, or (b) the Borrower’s election to terminate such Acquisition
Adjustment Period, such election to be exercised by the Borrower giving notice
to the Administrative Agent. When an Acquisition Adjustment Period is in effect,
the next Acquisition Adjustment Period may not commence until the termination of
such Acquisition Adjustment Period then in effect.
“Adjusted Consolidated EBITDA” means, for the Borrower and its Subsidiaries for
any period, the sum of (a) Consolidated EBITDA for such period plus (b) any
Material Project EBITDA Adjustments for such period.
“Administrative Agent” means Mizuho in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Term Loan Agreement.



--------------------------------------------------------------------------------



“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption or bribery
legislation enacted or promulgated by any Governmental Authority having
jurisdiction over the Borrower or an Affiliate in other jurisdictions, in each
case to the extent applicable to the Borrower or an Affiliate.
“Applicable Rate” means, from time to time, the following percentages, set forth
in basis points per annum, based upon the Debt Rating as set forth below:
Pricing Level
Debt Ratings
S&P/Moody’s
Eurodollar Rate
Base Rate
1
A-/A3 or better
100.0
0.0
2
BBB+/Baa1
112.5
12.5
3
BBB/Baa2
130.0
30.0
4
BBB-/Baa3
150.0
50.0
5
BB+/Ba1 or lower
175.0
75.0

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply; provided, however, if there are no Debt Ratings, then
Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a). Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
“Approved Fund” has the meaning set forth in Section 10.06(g).
“Arrangers and Bookrunners” means Barclays Bank PLC, Citigroup Global Markets
Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, TD Securities (USA) LLC, and Mizuho, each in its capacity as joint
lead arranger and joint bookrunner.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.
“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.
“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
“Audited Financial Statements” means the most recent audited financial
statements delivered by the Borrower on or prior to the Closing Date pursuant to
Section 6.01(a) of the Revolving Credit Agreement.

2

--------------------------------------------------------------------------------



“Availability Period” means, for any Lender, the period from and including the
Closing Date to the earliest of (a) the date ninety (90) days after the Closing
Date, (b) the date of termination of the Aggregate Commitments pursuant to
Section 2.07, (c) the date of termination of the commitment of each Lender to
make Loans pursuant to Section 8.02, and (d) the date upon which the Delayed
Draw Advance is funded.
“Available Delayed Draw Amount” means at any time of determination, an amount
equal to the greater of (a) zero and (b) (i) the Aggregate Commitments at such
time minus (ii) the amount of the Initial Advance.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, and (c) the
one-month Eurodollar Rate for such day plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of ONEOK Partners, L.P., dated as of September 15, 2006,
as amended.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state of New York, and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) of real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. It
is understood that with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting on the definitions
and covenants herein, GAAP as in effect on the Closing Date shall be applied.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

3

--------------------------------------------------------------------------------



“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of ONEOK or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
after the Closing Date becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 25% or more of the equity securities of ONEOK
entitled to vote for members of the board of directors or equivalent governing
body of ONEOK on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of ONEOK cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    ONEOK shall fail to have the power to control, directly or indirectly,
the management and policies of the Borrower; or
(d)    ONEOK shall fail to own, directly or indirectly through wholly owned
Subsidiaries, general partnership interests in the Borrower with voting rights
that constitute a majority of the aggregate voting rights held by all General
Partners; or
(e)    the Borrower shall fail to own, directly or indirectly, 100% of the
equity interests in the Guarantor.
Notwithstanding the foregoing, “option right” shall not include any securities
which any person or group has a right to acquire pursuant to a merger or
acquisition agreement, until such right is exercised and such acquisition occurs
pursuant to such agreement.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986.
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
“Commercial Paper Borrowing” means a Borrowing of Loans the entire proceeds of
which are used, within five (5) Business Days of disbursement, to repay
commercial paper issued by the Borrower.

4

--------------------------------------------------------------------------------



“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Common Unit” means units representing limited partner interests in the Borrower
offered for sale to the public.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, an amount equal to the sum of (i)
Consolidated Net Income for such period plus without duplication (ii) to the
extent deducted in determining Consolidated Net Income for such period, the
following: (A) Consolidated Interest Expense, (B) income tax expense determined
on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D)
charges, fees and expenses (including any premium and acceleration of fees or
discounts) in connection with any Investment, issuance of equity interests or
prepayment, purchase, amendment or refinancing of Indebtedness permitted
hereunder (in each case, whether or not consummated) for such period, and (E)
all other non-cash charges, minus (iii) all non-cash items increasing
Consolidated Net Income for such period, determined in each case on a
consolidated basis in accordance with GAAP for such period.
For purposes of Section 7.09, (a) if the Borrower or any Subsidiary has acquired
any assets or another Person as a Subsidiary (including through the purchase or
other acquisition of additional ownership interests in such Person resulting in
such Person becoming a Subsidiary) during the relevant period for determining
the Leverage Ratio, Consolidated EBITDA shall be calculated after giving pro
forma effect thereto, as if such acquisition had occurred on the first day of
the relevant period for determining Consolidated EBITDA and (b) for any four
quarter period during which any of the Borrower’s or any Subsidiary’s operations
constitute discontinued operations, in accordance with GAAP, such discontinued
operations shall be excluded from the calculation of Consolidated EBITDA and not
given effect in determining Consolidated EBITDA.
“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (without duplication) (i) total interest expense, including the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) under any
Swap Contract (relating to interest rates only) during such period (whether or
not actually paid or received during such period), plus (iii) amortization of
debt issuance costs, debt discount or premium, plus (iv) other financing fees
and expenses incurred by Borrower or any of its Subsidiaries for such period,
including any tender or redemption premiums paid or payable in connection with
the purchase, acquisition, repayment, redemption, discharge or defeasance of any
Indebtedness.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom (a) the
income or loss of any Person accrued prior to the date it became a Subsidiary of
the Borrower, or is merged or consolidated with the Borrower or any of its
Subsidiaries, (b) any equity interests of the Borrower or any Subsidiary in the
earnings of any Person

5

--------------------------------------------------------------------------------



(other than a Subsidiary of the Borrower), but including dividends and similar
distributions actually received by the Borrower or its Subsidiaries from any
such Person, (c) the undistributed earnings of any Subsidiary of the Borrower to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of the
organizational documents or Contractual Obligations of, or requirements of Law
applicable to, such Subsidiary, (d) any extraordinary gains or losses, and (e)
any gains attributable to write-ups of assets.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, (ii) current maturities of the Obligations and
other long-term debt and (iii) notes payable); and (b) the value, net of any
applicable reserves and accumulated amortization, of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of the
Borrower and its Subsidiaries, prepared in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity, determined in accordance with GAAP, of the Borrower and
its Subsidiaries as of that date, adjusted as follows: (a) either (i) less the
absolute value of net unrealized gains resulting from Swap Contracts that are
recorded by the Borrower in accumulated other comprehensive income (loss) as
determined in accordance with GAAP, or (ii) plus the absolute value of net
unrealized losses resulting from Swap Contracts that are recorded by the
Borrower in accumulated other comprehensive income (loss) as determined in
accordance with GAAP; and (b) either (i) less the absolute value of defined
benefit plan assets that are recorded by the Borrower in accumulated other
comprehensive income (loss) as determined in accordance with GAAP, or (ii) plus
the absolute value of defined benefit plan liabilities that are recorded by the
Borrower in accumulated other comprehensive income (loss) as determined in
accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (c) of the
definition thereof.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2% per annum; provided,
however, that with respect to a

6

--------------------------------------------------------------------------------



Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.
“Delayed Draw Advance” has the meaning specified in Section 2.01(a)(ii).
“Delayed Draw Advance Date” has the meaning specified in Section 2.01(a)(ii).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) any sale, assignment, transfer or other
disposal of cash or cash equivalents and (ii) any transfer of property or assets
constituting an Investment.
“Documentation Agent” means each entity named as a “Documentation Agent” on the
cover page of this Agreement.

7

--------------------------------------------------------------------------------



“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” has the meaning specified in Section 10.06(g).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; or (g) the application for a
waiver of the minimum funding standard under the Pension Funding Rules, a copy
of such application.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

8

--------------------------------------------------------------------------------



(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice for LIBOR-based loans; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or such Lender: (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.14) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to the
Administrative Agent’s or such Lender’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Mizuho on such day
on such transactions most closely resembling such overnight Federal funds
transactions as reasonably determined by the Administrative Agent.
“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities”.

9

--------------------------------------------------------------------------------



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” has the meaning specified in Section 10.06(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“General Partner” means each general partner of the Borrower. As of the Closing
Date, ONEOK Partners GP, L.L.C. is the sole general partner of the Borrower.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.06(i).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantor” means ONEOK Partners Intermediate Limited Partnership, a Delaware
limited partnership.
“Guarantor Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of the Guarantor dated as of May 17, 2006, as
amended.

10

--------------------------------------------------------------------------------



“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the date
hereof and substantially in the form of Exhibit G, made by the Guarantor in
favor of the Administrative Agent for the benefit of the Lenders.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional (at the option of the issuer thereof) or mandatory deferral of interest
or distributions, issued by the Borrower, or any business trusts, limited
liability companies, limited partnerships or similar entities (each, a
“Financing Vehicle”) (i) substantially all of the common equity, general partner
or similar interests of which are owned (either directly or indirectly through
one or more wholly-owned Subsidiaries) at all times by the Borrower, (ii) that
have been formed for the purpose of issuing trust preferred securities or
deferrable interest subordinated debt, and (iii) substantially all the assets of
which consist of (A) subordinated debt of the Borrower, and (B) payments made
from time to time on the subordinated debt.
“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.
“Immaterial Subsidiary” on any date shall mean any Subsidiary of the Borrower
that (a) does not have, as of such date, assets with a value in excess of 5.0%
of the total assets of the Borrower and its Subsidiaries, and did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have
revenues representing in excess of 5.0% of total revenues of the Borrower and
its Subsidiaries, in each case, on a consolidated basis, and (b) taken together
with all Immaterial Subsidiaries does not have, as of such date, assets with a
value in excess of 5.0% of the total assets of the Borrower and its
Subsidiaries, and as of the last day of the fiscal quarter of the Borrower most
recently ended, did not have revenues representing in excess of 5.0% of total
revenues of the Borrower and its Subsidiaries, in each case, on a consolidated
basis.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

11

--------------------------------------------------------------------------------



(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations and Synthetic Lease Obligations;
(g)    Off-Balance Sheet Liabilities;
(h)    Guarantees of such Person in respect of any of the foregoing; and
(i)    Hybrid Securities.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 10.04(b).
“Initial Advance” has the meaning set forth in Section 2.01(a)(i).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(in each case, subject to availability) thereafter, as selected by the Borrower
in its Loan Notice; provided that:

12

--------------------------------------------------------------------------------



(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)
no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means an entity, other than a Subsidiary, in which the Borrower
or a Subsidiary owns an equity interest.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Left Lead Arranger” means Mizuho.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(i) Consolidated Total Debt as of such date (excluding any amount of Hybrid
Securities not to exceed a total of 15% of Total Capital) to (ii) Adjusted
Consolidated EBITDA for the four consecutive fiscal quarters ending on such
date.
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, lien (statutory or other), charge, or preference, priority
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title

13

--------------------------------------------------------------------------------



retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Limited Partnership Units” means Common Units and any other units representing
limited partner interests in the Borrower.
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, and the Guaranty Agreement.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Parties” means the Borrower and the Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, properties or financial condition of the
Borrower and its Subsidiaries taken as a whole; provided however, (i) a
downgrade by S&P and/or Moody’s of their respective Debt Rating shall not, in
and of itself, be deemed to be a Material Adverse Effect, and (ii) the fact that
the Borrower is unable to borrow in the commercial paper market shall not, in
and of itself, be deemed to be a Material Adverse Effect; but for purposes of
clarity in interpreting the foregoing clauses (i) and (ii), it is agreed that
the event(s), change(s), circumstance(s) or condition(s) that causes such
downgrade (or an announcement of a potential downgrade or a review for possible
ratings change) of the Debt Rating or that causes such inability of the Borrower
to borrow in the commercial paper market, and the effect or change caused by
such downgrade (or an announcement of a potential downgrade or a review for
possible ratings change) of the Debt Rating or by such inability to borrow, will
be considered in determining whether there has been a Material Adverse Effect;
(b) a material impairment of the ability of any Loan Party to perform its
payment obligations, under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Project” means the construction or expansion of a capital project of
the Borrower or any of its Subsidiaries which has a budgeted capital cost
exceeding $25,000,000.
“Material Project EBITDA Adjustments” means, with respect to each Material
Project,
(A)    prior to the Commercial Operation Date of the Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of the Material
Project) of an amount to be approved by the administrative agent of the
Revolving Credit Agreement (which shall be conclusive absent manifest error) as
the projected Consolidated EBITDA attributable to such Material Project for the
twelve month period following the scheduled Commercial Operation Date of such
Material Project which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the Borrower and its Subsidiaries for the fiscal quarter
in which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of the Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its Commercial Operation Date, by the following percentage

14

--------------------------------------------------------------------------------



amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and
(B)    beginning with the first full fiscal quarter following the Commercial
Operation Date of the Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the administrative agent of the
Revolving Credit Agreement (which shall be conclusive absent manifest error) as
the projected Consolidated EBITDA attributable to the Material Project for the
balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at the Borrower’s option, be added to the actual
Consolidated EBITDA attributable to the Material Project for such fiscal quarter
or quarters.
Notwithstanding the foregoing, (a) if the Revolving Credit Agreement terminates
prior to this Agreement, (i) the Administrative Agent shall assume the
responsibilities of the administrative agent under the Revolving Credit
Agreement related to the calculation of “Material Project EBITDA Adjustments”,
and (ii) the Borrower shall deliver to the Administrative Agent all information,
documentation and calculations that would have otherwise been provided to the
administrative agent of the Revolving Credit Agreement related to the
calculation of “Material Project EBITDA Adjustments” at such times and on such
other terms as set forth in the Revolving Credit Agreement, and (b) the
aggregate amount of all Material Project EBITDA Adjustments during any period
shall be limited to 20% of the total actual Consolidated EBITDA for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any pro forma adjustments for
acquisitions).
“Maturity Date” means, with respect to any Lender, the later of (a) the third
anniversary of the Closing Date and (b) if maturity is extended pursuant to
Section 2.15 with the consent of such Lender, such extended maturity date as
determined pursuant to such Section; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Mizuho” means Mizuho Bank, Ltd.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.15(b).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming

15

--------------------------------------------------------------------------------



such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to the Borrower as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of the Borrower and
its Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of the Borrower or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) any Synthetic Lease Obligation; (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries, provided that Off-Balance
Sheet Liabilities of the Borrower and its Subsidiaries shall not include the
existing sale and leaseback transactions described on Schedule 1.01A provided
that the documents governing such transactions are not amended after the Closing
Date so as to increase the amount of the Borrower’s or its Subsidiaries’ total
payment obligations thereunder; or (d) any other monetary obligation arising
with respect to any other transaction which (i) upon the application of any
Debtor Relief Law to the Borrower or any of its Subsidiaries, would be
characterized as indebtedness or (ii) is the functional equivalent of or takes
the place of borrowing but which, in each such case does not constitute a
liability on the consolidated balance sheet of the Borrower and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).
“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or property

16

--------------------------------------------------------------------------------



(excluding drilling rigs, automotive equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.
“ONEOK” shall mean ONEOK, Inc., an Oklahoma corporation.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under or, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is

17

--------------------------------------------------------------------------------



sponsored or maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, that is
maintained, or contributed to, by the Borrower or any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.02(d).
“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.
“Pro Rata Share” means, with respect to each Lender (a) at any time during the
Availability Period, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the amount of the
Aggregate Commitments at such time, subject to adjustment as provided in Section
2.17, and (b) at any time after the Availability Period, a fraction (expressed
as a percentage carried out to the ninth decimal place), the numerator which is
the principal amount of the Loans of such Lender at such time and the
denominator of which is the principal amount of the Loans of all Lenders at such
time, provided, that if the principal amount of the Loans has been repaid in
full but other Obligations (other than any contingent indemnification
Obligations) remain outstanding, then the “Pro Rata Share” with respect to each
Lender shall be a fraction (expressed as a percentage carried out to the ninth
decimal place), the numerator which is the Obligations (other than any
contingent indemnification Obligations) owed to such Lender at such time and the
denominator of which is the Obligations (other than any contingent
indemnification Obligations) owed to all Lenders at such time. The initial Pro
Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Register” has the meaning set forth in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, (a) as of any date of determination during the
Availability Period, Lenders having more than 50% of the sum of (i) the unused
portion of the Aggregate Commitments and (ii) the Total Outstandings, or (b) as
of any date of determination after the Availability Period, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the
Commitment of, and

18

--------------------------------------------------------------------------------



the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Responsible Officer” of a Loan Party means the chief executive officer,
president, vice president with responsibility for financial matters, chief
financial officer, treasurer or assistant treasurer of such Loan Party (or, if
such Loan Party is a limited partnership, of the general partner of such Loan
Party). Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” shall have the meaning set forth in Section 7.10.
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, effective as of January 31, 2014, by and among Borrower, Citibank,
N.A., as administrative agent, and the lenders party thereto, as the same may be
amended, restated, or otherwise modified from time to time.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC and the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury (“HMT”) (in each
instance, to the extent applicable to Borrower or its Subsidiaries) or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Solvent” mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“SPC” has the meaning specified in Section 10.06(i).
“Specified Acquisition” means one or more acquisitions of assets, equity
interests, entities, operating lines or divisions in any fiscal quarter for an
aggregate purchase price of not less than $25,000,000.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more

19

--------------------------------------------------------------------------------



intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options (excluding stock options granted to directors, employees, management,
and consultants), bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means each entity named as a “Syndication Agent” on the
cover page of this Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $100,000,000.
“Total Capital” means, at any time, the sum of (a) Consolidated Total Debt and
(b) Consolidated Net Worth.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

20

--------------------------------------------------------------------------------



“Unfunded Pension Liability” means the amount (if any) by which the present
value of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, determined using actuarial assumptions for funding purposes which are
equal to the assumptions used by the Pension Plan's actuary for funding said
Pension Plan pursuant to Section 412 of the Code for the applicable plan year,
exceeds the current fair market value of such Pension Plan's assets.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B) (3).
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)(i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii)Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(iii)The words “include,” “includes” and “including” are by way of example and
not limitation.
(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(v)The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP as in effect from time to
time. Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the

21

--------------------------------------------------------------------------------



Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein until such time, if any, as such financial ratio or requirement
are adjusted or reset to reflect such changes in GAAP and such adjustments or
resets are agreed to in writing by the Borrower, the Administrative Agent and
the Required Lenders.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
ARTICLE II.
THE COMMITMENTS AND LOANS
2.01    Loans.
(a)Subject to the terms and conditions set forth herein, each Lender severally
agrees to make term loans (each a “Loan” and collectively, the “Loans”) to the
Borrower as follows:
(i)on the Closing Date, each Lender severally agrees to make a Loan to the
Borrower in a single advance (the “Initial Advance”) in an amount not to exceed
such Lender’s Commitment, provided that the aggregate principal of all Loans
made by the Lenders on such date shall not exceed the Aggregate Commitments
(before giving effect to mandatory reductions in the Aggregate Commitments under
Section 2.07(b)); and
(ii)on any other Business Day during the Availability Period, each Lender
severally agrees to make a Loan to the Borrower in a single advance (the
“Delayed Draw Advance”) in an amount not to exceed such Lender’s Pro Rata Share
of the Available Delayed Draw Amount, provided that (A) the Borrower may not
request more than one advance pursuant to this Section 2.01(a)(ii) and (B) the
sum of (x) the aggregate principal amount of all Loans made on such date (the
“Delayed Draw Advance Date”) plus (y) the aggregate principal amount of all
Loans by the Lenders made on the Closing Date shall not exceed the Aggregate
Commitments (before giving effect to mandatory reductions in the Aggregate
Commitments under Section 2.07(b)).

22

--------------------------------------------------------------------------------



(b)Amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed. The Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the Initial
Advance, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Mizuho with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such

23

--------------------------------------------------------------------------------



interest rate. The determination of the Eurodollar Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six Interest Periods in effect with respect to Loans.
2.03    [Reserved.]
2.04    [Reserved.]
2.05    [Reserved.]
2.06    Prepayments. The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (a) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (ii) on the date of
prepayment of Base Rate Loans; (b) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (c) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
unless such notice is made conditional on a transaction or financing, in which
case the obligation of the Borrower to make such prepayment (and to pay such
payment amount) shall be subject to such conditions. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.
2.07    Termination or Reduction of Commitments.
(a)The Borrower may, upon notice to the Administrative Agent (which notice may
be conditioned on the consummation of a transaction or financing), terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share.
(b)Mandatory. The Aggregate Commitments shall be automatically and permanently
reduced to zero (0) upon the earlier of (i) the funding of the Delayed Draw
Advance and (ii) the expiration of the Availability Period.

24

--------------------------------------------------------------------------------



2.08    Repayment of Loans. The Borrower shall repay to each Lender on its
Maturity Date the aggregate principal amount of Loans outstanding on such date.
2.09    Interest.
(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.10    Fees. The Borrower shall pay to the Arrangers and Bookrunners, the
Administrative Agent and the Lenders for their own respective accounts such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.11    Computation of Interest and Fees. All computations of interest for Base
Rate Loans determined by reference to the Prime Rate shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day.

25

--------------------------------------------------------------------------------



2.12    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.13    Payments Generally.
(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.
(c)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such Borrowing
of Base Rate Loans) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so

26

--------------------------------------------------------------------------------



paid shall constitute such Lender’s Loan included in such Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan or to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation or to make its payment under Section
10.04(c).
(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.14    Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations

27

--------------------------------------------------------------------------------



shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.15    Extension of Maturity Date.
(a)Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 35 days prior to an anniversary of the Closing Date (each, an
“Applicable Anniversary Date”), request that each Lender extend such Lender’s
Maturity Date for an additional year from the Maturity Date then in effect for
such Lender hereunder (such Lender’s “Existing Maturity Date”). The Borrower may
request such an extension no more than two times.
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent not later than the date
(the “Notice Date”) that is 20 days prior to such Applicable Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non‑Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non‑Extending Lender. The
election of any Lender to agree to such extension (each such Lender is herein
called an “Extending Lender”) shall not obligate any other Lender to so agree.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to the Applicable Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day).
(d)Additional Lenders. The Borrower shall have the right, on or before the
Maturity Date applicable to any Non-Extending Lender, to replace such
Non‑Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Lender”) as
provided in Section 10.14, each of which Additional Lenders shall have entered
into an Assignment and Assumption pursuant to which each such Additional Lender
shall, effective as of such Existing Maturity Date, acquire the Outstanding
Amounts of the Non-Extending Lender (and, if any such Additional Lender is
already a Lender, the Non-Extending Lender’s Outstanding Amounts shall be in
addition to such Lender’s Outstanding Amounts hereunder on such date).
(e)Minimum Extension Requirement. If (and only if) the aggregate (x) Total
Outstandings of the Lenders that have agreed to extend their Maturity Date and
(y) Total Outstandings of Additional Lenders shall be more than 50% of the Total
Outstandings in effect immediately prior to an Applicable

28

--------------------------------------------------------------------------------



Anniversary Date, then, effective as of the Existing Maturity Date of each such
Extending Lender, the Maturity Date of each such Extending Lender and of each
such Additional Lender shall be extended to the date falling one year after the
Existing Maturity Date of each such Extending Lender (except that, if such date
is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Lender shall thereupon become a
“Lender” for all purposes of this Agreement.
(f)Additional Agreements Regarding Extensions.
(i)As a condition precedent to the extension of the Maturity Date pursuant to
this Section, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower signed by a Responsible Officer certifying that (A)
no Default exists on the date of such certificate, either before or after giving
effect to such extension; (B) the representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such extension and
after giving effect thereto (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date and except that such materiality qualifier shall not apply to the extent
that any such representation or warranty is qualified by materiality); and (C)
there has been no event or circumstance since the Closing Date that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and
(ii)on the Maturity Date applicable to each Non-Extending Lender, the Borrower
shall prepay, on a non pro rata basis with respect to Extending Lenders, any
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to satisfy in full the Obligations due
to such Non-Extending Lender under the Loan Documents as of such date.
(g)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or Section 10.01 to the contrary.
2.16    [Reserved.]
2.17    Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
10.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit

29

--------------------------------------------------------------------------------



account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders, as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent, agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made without deduction or withholding for any Taxes. If,
however, applicable Laws require any Loan Party or the Administrative Agent to
withhold or deduct any Tax as determined by a Loan Party or the Administrative
Agent, as the case may be, then the Administrative Agent or such Loan Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the

30

--------------------------------------------------------------------------------



Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications.
(i)Without limiting the provisions of subsection (a) or (b) above, each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by any Loan Party or
the Administrative Agent or paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability

31

--------------------------------------------------------------------------------



delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations. Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender
fails to pay to the Administrative Agent as required by this clause (ii).
(d)Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

32

--------------------------------------------------------------------------------



reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by

33

--------------------------------------------------------------------------------



law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section, it shall
pay to the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the Administrative Agent or any Lender be required to pay any amount to the Loan
Party pursuant to this subsection to the extent such payment would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than the Administrative Agent or any Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the

34

--------------------------------------------------------------------------------



illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine for any reason that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans suspended (to the extent
of the affected Eurodollar Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
(unless the Borrower elects to maintain the Impacted Loans as Base Rate Loans)
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) as to any Lender, such Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has

35

--------------------------------------------------------------------------------



imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
(ii)subject any Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clause (a) of the definition of Excluded Taxes to the extent
resulting from changes in tax rates, and Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender,
for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. The Borrower shall pay such Lender the amount
shown as due on a certificate from such Lender setting forth the amounts
necessary to compensate such Lender or its holding company to the extent
required by subsection (a) or (b) of this Section within 10 days after receipt
thereof. Each Lender agrees that it will not claim, and that it shall not be
entitled to claim, from the Borrower the payment of any of the amounts referred
to in Section 3.04(a), (b) or (e) if it is not generally claiming similar
compensation from its other similar customers in similar circumstances.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law

36

--------------------------------------------------------------------------------



giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.14;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding loss of Applicable
Rate or loss of profit. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or

37

--------------------------------------------------------------------------------



3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.14.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS
4.01    Conditions to the Closing Date and Initial Advance. The effectiveness of
this Agreement, and the obligation of each Lender to make its Initial Advance
hereunder is subject to satisfaction of the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower or the Guarantor, as applicable, each dated the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Administrative Agent:
(i)a Note executed by the Borrower in favor of each Lender requesting a Note;
(ii)a certificate of a secretary or assistant secretary of each Loan Party or
its general partner (attaching resolutions and incumbency certificates as the
Administrative Agent may reasonably require) evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;
(iii)a certificate as to the good standing (or such other customary functionally
equivalent certificate) of each Loan Party and the general partner of each Loan
Party from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of organization;
(iv)a favorable opinion of GableGotwals (or other counsel reasonably acceptable
to the Administrative Agent), counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender as of the Closing Date, reasonably
satisfactory to the Administrative Agent and the Arrangers and Bookrunners;
(v)a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Loan Parties and the validity against
the Loan Parties of the Loan Documents and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

38

--------------------------------------------------------------------------------



(vi)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that no Default exists, (B) that the representations and warranties of the
Borrower contained in Article V are true and correct in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, except that such materiality qualifier shall
not apply to the extent that any such representation or warranty is qualified by
materiality, (C) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, (1) a material adverse change in,
or a material adverse effect upon, the operations, assets or financial condition
of the Borrower and its Subsidiaries taken as a whole; provided however (x) a
downgrade by S&P and/or Moody’s of their respective Debt Ratings shall not, in
and of itself, be deemed “materially adverse”, and (y) the fact that the
Borrower is unable to borrow in the commercial paper market shall not, in and of
itself, be deemed to be “materially adverse”, (2) a material impairment of the
ability of the Borrower to perform its payment obligations under any Loan
Document to which it is a party; or (3) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party and (D) as to the Debt Ratings of the
Borrower; and
(vii)a certificate signed by a Responsible Officer of the Guarantor certifying
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, (A) a material adverse change in, or a
material adverse effect upon, the operations, assets or financial condition of
the Guarantor and its Subsidiaries, taken as a whole; provided however (x) a
downgrade by S&P and/or Moody’s of their respective Debt Ratings shall not, in
and of itself, be deemed “materially adverse”, and (y) the fact that the
Borrower is unable to borrow in the commercial paper market shall not, in and of
itself, be deemed to be “materially adverse”, (B) a material impairment of the
ability of the Guarantor to perform its payment obligations under any Loan
Document to which it is a party, or (C) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Guarantor of
any Loan Document to which it is a party.
(b)Any fees and expenses required to be paid by the Borrower on or before the
Closing Date shall have been paid, including upfront fees payable to Lenders and
fees and expenses payable to the Joint Lead Arrangers and Bookrunners and the
Administrative Agent.
(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs (related to Haynes and Boone, LLP) of the Administrative Agent
and the Left Lead Arranger to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs (related to Haynes and Boone, LLP)
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent and the Left Lead Arranger).
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 4.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

39

--------------------------------------------------------------------------------



The Administrative Agent shall notify the Lenders and the Borrower of the
Closing Date. Such notice shall be binding and conclusive.
4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)The representations and warranties of the Loan Parties contained in Article V
(other than, in the case of a Commercial Paper Borrowing, Section 5.06), or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Borrowing, except to the
extent that such representations and warranties refer to an earlier date or
another specific date, in which case they shall be true and correct in all
material respects as of such earlier date or other specific date, except that
such materiality qualifier shall not apply to the extent that any such
representation or warranty is qualified by materiality.
(b)No Default shall exist, or would result from such proposed Borrowing.
(c)The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Borrowing.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect. Each
General Partner is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which it is a party has been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of such Loan Party’s Organization
Documents; (b) conflict with or result in any breach or contravention of (i) any
Contractual Obligation to which such Loan Party or any Subsidiary thereof is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party

40

--------------------------------------------------------------------------------



or any Subsidiary thereof or the property of any of the aforementioned parties
is subject; (c) violate any Law or (d) result in the creation of any Lien
prohibited by this Agreement; except in the case of clauses (b) and (c), to the
extent such contravention, conflict, breach or violation could not reasonably be
expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan
Parties in accordance with its terms, subject to Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
5.05    Financial Statements.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
(b)The unaudited consolidated financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 6.01(b) and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
5.06    Litigation. Except as disclosed in the Borrower’s annual report on Form
10-K for the year ended December 31, 2014 and in any other Form 10-Q or Form 8-K
delivered prior to the date of this Agreement, there are no actions, suits,
proceedings, investigations, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) challenge
the legality, validity or enforceability of this Agreement or any other Loan
Document and are non-frivolous in the reasonable judgment of the Administrative
Agent and the Arrangers and Bookrunners, or (b) as to which there is a
reasonable probability of an adverse determination and that, if determined
adversely, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect; provided that this representation, when made,
shall not constitute an admission that any action, suit, proceeding,
investigation, claim or dispute set forth or disclosed in any annual report on
Form 10-K or on any Form 10-Q or Form 8-K referred to above could reasonably be
expected to result in a Material Adverse Effect due to an adverse determination,
if any.
5.07    No Default. Neither Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be

41

--------------------------------------------------------------------------------



expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in (or other right to occupy), all real property necessary or used in
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of claims alleging potential liability
or responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, the Borrower has
reasonably concluded that, except as disclosed in the Borrower’s annual report
on Form 10-K for the year ended December 31, 2014, such claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries are in compliance with
applicable Environmental Laws except to the extent non-compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries have obtained or have
applied for all material licenses, permits, authorizations and registrations
required under any Environmental Law (“Environmental Permits”) necessary for its
operations, and all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries is in compliance with all terms and
conditions of such Environmental Permits, except to the extent that the failure
to possess, or be in compliance with, any of the foregoing would not reasonably
be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
either covered by self-insurance meeting the criteria set forth in Section 6.07
or are insured with financially sound and reputable insurance companies
(determined at the time the applicable insurance was obtained), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
material Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) where the
failure to make such filing or payment would not reasonably be expected to have
a Material Adverse Effect. There is no proposed tax assessment against any Loan
Party or any Subsidiary thereof that would, if made, have a Material Adverse
Effect.
5.12    ERISA Compliance.
(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to the Pension Funding Rules,
and no application for a funding waiver under the Pension Funding Rules or an

42

--------------------------------------------------------------------------------



extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan.
(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability which, when aggregated with the
Unfunded Pension Liability of all other Pension Plans, could reasonably be
expected to have a Material Adverse Effect; (iii)  neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
5.13    Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13 and has no
equity investments in any other Joint Venture other than those specifically
disclosed in Part (b) of Schedule 5.13.
5.14    Margin Regulations; Investment Company Act.
(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.
(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, or (ii) is subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any state public utilities code
or any other Federal or state statute or regulation limiting its ability to
incur Indebtedness hereunder.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. For purposes of this Section 5.15,
information that is disclosed in a Form 10-K, 10-Q, 8-K, or definitive proxy
materials filed by the Borrower with the SEC shall be deemed to have been
disclosed to the Administrative Agent and the Lenders. No written report,
financial statement, certificate or other information (excluding projections,
industry or general economic data or information and other forward looking
information) furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other

43

--------------------------------------------------------------------------------



information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such projected financial
information was prepared.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    [Reserved].
5.18    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, intellectual property
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, and, to the knowledge of the
Borrower, such ownership or right to use is without conflict with the rights of
any other Person (except to the extent such conflict would not reasonably be
expected to have a Material Adverse Effect). To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person
(except to the extent such infringement would not reasonably be expected to have
a Material Adverse Effect). No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
5.19    Solvency. As of the Closing Date, after giving effect to the
transactions (including each Loan) to be consummated on such date, each Loan
Party, individually and together with its Subsidiaries, is Solvent.
5.20    OFAC. Neither the Loan Parties, nor any of their Subsidiaries, nor, to
the knowledge of the Borrower, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals or
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List or listed in any Sanctions-related list of designated Persons maintained by
the U.S. Department of State, the United Nations Security Council or the
European Union (to the extent applicable to Borrower or its Subsidiaries), or
(iii) located, operating, organized or resident in a Designated Jurisdiction.
5.21    Anti-Corruption Laws. The Loan Parties and their Affiliates are in
material compliance with Anti-Corruption Laws, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws. To the knowledge of the Borrower, (a) the Loan Parties’ and
their Affiliates’ respective directors, officers and employees have materially
complied with Anti-Corruption Laws in the course of performing their duties for
the Loan Parties or their Affiliates (as applicable), and (b) the Loan Parties’
and their Affiliates’ respective agents have materially complied with
Anti-Corruption Laws while acting in such capacity and at the direction of the
Loan Parties or their Affiliates (as applicable).

44

--------------------------------------------------------------------------------



ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
lieu of the obligation of the Borrower to furnish the information and materials
described in subsections (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent:
(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (or if such financial statements are delivered
electronically, within two (2) Business Days of such electronic delivery) a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
a General Partner by independent accountants in connection with the accounts or
books of the Borrower or any Subsidiary, or any audit of any of them;
(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the public holders
of limited partner interests in the

45

--------------------------------------------------------------------------------



Borrower, and copies of all annual, regular, periodic and special reports, and
all registration statements which any Loan Party may file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
(d)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and
(e)to the extent the Revolving Credit Agreement terminates prior to this
Agreement, the information set forth in clause (a) in the last sentence of the
definition of “Material Project EBITDA Adjustments” at such times as the same
would have been delivered to the administrative agent of the Revolving Credit
Agreement.
provided that disclosure of confidential information pursuant to subsections (b)
and (d)  of this Section shall be subject to (x) such attorney-client privilege
exceptions that the Borrower reasonably determines are necessary in order to
avoid loss of its attorney-client privilege and (y) compliance with reasonable
conditions to disclosure under non-disclosure agreements between the Borrower
and Person(s) other than Affiliates thereof, and to the extent that the
Administrative Agent or a Lender is required to produce any such information to
a regulatory authority, the Borrower shall cooperate with the Administrative
Agent or such Lender in efforts to obtain any required consents to disclosure.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) (A) after which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (B) after which
such documents are posted on the Borrower’s behalf on DebtDomain or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), and (ii) the Borrower notifies (which may be by facsimile
or electronic mail) the Administrative Agent and each Lender of the posting of
any such documents; provided that the Borrower shall deliver paper copies or
soft copies (by electronic mail) of such documents to the Administrative Agent
or any Lender that requests the Borrower to deliver such paper copies or soft
copies until a written request to cease delivering paper copies or soft copies
is given by the Administrative Agent or such Lender. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower hereby acknowledges that (1) the Administrative Agent and/or the
Arrangers and Bookrunners will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain or another
similar electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and Bookrunners and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are

46

--------------------------------------------------------------------------------



permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers and
Bookrunners shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor,” provided, however, that notwithstanding the
foregoing, the Borrower shall not have any obligation to mark any Borrower
Materials as “PUBLIC.”
6.03    Notices. Notify the Administrative Agent and each Lender:
(a)promptly, of the occurrence of any Default and the action which the Borrower
is taking or proposes to take with respect thereto;
(b)promptly, and in any event within five (5) days:
(i)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (to the extent resulting or such matter
could reasonably be expected to result in a Material Adverse Effect) (A) breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (B) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (C) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws;
(ii)of the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary (A) in which the amount of
damages claimed is $100,000,000 (or its equivalent in another currency or
currencies) or more, (B) in which injunctive or similar relief is sought and
which could reasonably be expected to result in a Material Adverse Effect, or
(C) in which the relief sought is an injunction or other stay of the performance
of this Agreement or any Loan Document;
(iii)of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and
(iv)of any announcement by Moody’s or S&P of a downgrade in a Debt Rating;
(c)promptly, and in any event within 30 days:
(i)of the occurrence of any ERISA Event; or
(ii)upon determining that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA (in such case, notice
shall include a certification of funding status from the enrolled actuary for
the Pension Plan).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, its Indebtedness and tax liabilities but excluding Indebtedness
(other than the Obligations) that is not in

47

--------------------------------------------------------------------------------



excess of the Threshold Amount, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary or
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear, force majeure and
casualty events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where, in each case, the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies (determined at the time the applicable insurance is
maintained or renewed), or through self-insurance, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section 6.07, the Borrower may effect workers’ compensation or similar insurance
in respect of operations in any state or other jurisdiction any through an
insurance fund operated by such state or other jurisdiction or by causing to be
maintained a system or systems of self-insurance in accord with applicable laws.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity in all material respects with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants (provided Borrower
has the opportunity to participate in such meetings), all at the expense of the
Borrower and at such reasonable

48

--------------------------------------------------------------------------------



times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that (x) when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and (y) disclosure of confidential information
pursuant to this Section shall be subject to (x) such attorney-client privilege
exceptions that the Borrower reasonably determines are necessary in order to
avoid loss of its attorney-client privilege and (y) compliance with reasonable
conditions to disclosure under non-disclosure agreements between the Borrower
and Person(s) other than Affiliates thereof, and to the extent that the
Administrative Agent or a Lender is required to produce any such information to
a regulatory authority, the Borrower shall cooperate with the Administrative
Agent or such Lender in efforts to obtain any required consents to disclosure.
6.11    Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions, mergers, and for other general partnership
purposes (including repayment of Indebtedness and payments of distributions),
not in contravention of any Law or of any Loan Document; provided however, no
portion of the proceeds of any Borrowing will be used in any manner prohibited
by Sections 7.08, 7.13 and 7.14.
6.12    Maintenance of Tax Status. The Borrower shall take all action necessary
to prevent the Borrower and the Guarantor from being, and will take no action
which would have the effect of causing either of the Borrower or the Guarantor
to be, treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes.
6.13    Anti-Corruption Laws and Sanctions. The Loan Parties will, and will
cause their Subsidiaries to, conduct their businesses in material compliance
with Anti-Corruption Laws and Sanctions, and maintain policies and procedures
designed to promote and achieve compliance with such laws and Sanctions.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:
7.01    Liens. The Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)Liens pursuant to any Loan Document;
(b)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

49

--------------------------------------------------------------------------------



(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(f)any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or status to purchase or designate a
purchaser of, or order the sale of, any property of the Borrower or a Subsidiary
upon payment of reasonable compensation therefor or to terminate any franchise,
license or other rights or to regulate the property and business of the Borrower
or a Subsidiary;
(g)any Liens, neither assumed by the Borrower or a Subsidiary nor on which it
customarily pays interest, existing upon real estate or rights in or relating to
real estate acquired by the Borrower or a Subsidiary for sub-station, measuring
station, regulating station, gas purification station, compressor station,
transmission line, distribution line or right-of-way purposes;
(h)easements or reservations in any property of the Borrower or a Subsidiary for
the purpose of roads, pipe lines, gas transmission and distribution lines,
electric light and power transmission and distribution lines, water mains and
other like purposes, and zoning ordinances, regulations and restrictions which
do not impair the use of such property in the operation of the business of the
Borrower or a Subsidiary;
(i)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries taken as a whole;
(j)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(k)(i) Liens securing Indebtedness in respect of Capital Lease Obligations,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets, provided that (A) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (B) the Indebtedness
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition, and (C) such Liens attach to such property concurrently
with or within 90 days after the acquisition thereof, and (ii) Liens securing
any refinancing (including successive refinancings) of such Indebtedness,
provided that such Liens do not extend to additional property and the amount of
the Indebtedness is not increased (except by an amount not to exceed fees,
premiums and interest relating to such refinancing); provided further that the
unpaid principal balance of Indebtedness secured by Liens permitted by this
clause (k) shall not in the aggregate at any time exceed 2.5% of Total Capital;
(l)Liens on property of a Person existing at the time such Person is merged with
or into or consolidated with or acquired by the Borrower or any Subsidiary of
the Borrower; provided that such Liens were not granted in contemplation of, and
were in existence prior to, such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or the Subsidiary that were encumbered prior to such merger,
consolidation or acquisition;

50

--------------------------------------------------------------------------------



(m)Liens on property existing at the time of acquisition of the property by the
Borrower or any Subsidiary of the Borrower; provided that such Liens were not
granted in contemplation of, and were in existence prior to, the contemplation
of such acquisition and no such Lien may encumber any other property of the
Borrower or any Subsidiary;
(n)Liens incurred to refinance any Indebtedness of the Borrower or its
Subsidiaries which has been secured by Liens otherwise permitted hereunder under
clauses (l) and (m); provided that such Liens do not extend to any property
other than the property securing the Indebtedness refinanced and the amount of
the Indebtedness secured thereby is not increased (except by an amount not to
exceed fees, premiums and interest relating to such refinancing);
(o)Liens on cash and cash equivalents granted pursuant to master netting
agreements entered into in the ordinary course of business in connection with
Swap Contracts; provided that (i) the transactions secured by such Liens are
governed by standard International Swaps and Derivatives Association, Inc.
documentation, and (ii) such Swap Contracts consist of derivative transactions
contemplated to be settled in cash and not by physical delivery and are designed
to minimize the risk of fluctuations in oil and gas prices with respect to the
Borrower’s and its Subsidiaries’ operations in the ordinary course of its
business;
(p)Liens pursuant to master netting agreements entered into in the ordinary
course of business in connection with Swap Contracts, in each case pursuant to
which the Borrower or a Subsidiary of the Borrower, as a party to such master
netting agreement and as pledgor, pledges or otherwise transfers to the other
party to such master netting agreement, as pledgee, in order to secure the
Borrower’s or such Subsidiary’s obligations under such master netting agreement,
a Lien upon and/or right of set off against, all right, title, and interest of
the pledgor in any obligations of the pledgee owed to the pledgor, together with
all accounts and general intangibles and payment intangibles in respect of such
obligations and all dividends, interest, and other proceeds from time to time
received, receivable, or otherwise distributed in respect of, or in exchange
for, any or all of the foregoing;
(q)Liens arising in the ordinary course of business under Oil and Gas Agreements
to secure compliance with such agreements, provided that any such Lien referred
to in this clause are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, and provided further that any such
Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto, and provided further that such Liens are limited to
property that is the subject of the relevant Oil and Gas Agreement;
(r)bankers' Liens, rights of setoff and other similar Liens existing with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case arising in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained;
(s)Liens on equity interests of any Joint Venture owned by a Subsidiary to the
extent such Liens secure Indebtedness that is otherwise non-recourse to such
Subsidiary, all other Subsidiaries and the Borrower; and
(t)Liens on cash collateral required to be granted to the administrative agent
or letter of credit issuer under the Revolving Credit Agreement to cover
exposure arising in respect of Defaulting Lenders’ (as therein defined)
obligations in connection with letters of credit issued under the Revolving
Credit Agreement; and

51

--------------------------------------------------------------------------------



(u)Liens not otherwise permitted by this Section 7.01 securing Indebtedness of
the Borrower or its Subsidiaries, provided that the aggregate outstanding
principal amount of all such Indebtedness does not at any time exceed 15% of
Consolidated Net Tangible Assets.
7.02    Investments. The Borrower shall not, and shall not permit any Subsidiary
to, make any Investments, except:
(a)Investments in the form of cash and cash equivalents;
(b)advances to officers, directors and employees of the Borrower and
Subsidiaries in the ordinary course of business in accordance with applicable
law for travel, entertainment, relocation and analogous ordinary business
purposes;
(c)Investments of the Borrower in any wholly-owned Subsidiary and Investments of
any wholly-owned Subsidiary in the Borrower and any wholly-owned Subsidiary;
(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)Investments in Subsidiaries, Joint Ventures or other Persons, in each case
which are engaged principally in the business of the purchasing, gathering,
compression, transportation, distribution, marketing, or storage of crude oil,
natural gas, compressed natural gas, natural gas liquids and refined products,
the exploration or production of crude oil, natural gas or oil or the processing
or fractionation of natural gas or natural gas liquids, the underground piping
of natural gas distribution systems, the generation or marketing of electricity
or other businesses related to or incidental to any of the foregoing; provided
that such Investments are not opposed by the board of directors or management of
such Person;
(f)Investments of a Person acquired after the Closing Date or of a Person merged
or consolidated with or into Borrower or a Subsidiary; provided that such
Investments were not made in contemplation of, and were in existence prior to,
such acquisition, merger or consolidation;
(g)the Guarantee by the Guarantor under the Guaranty Agreement; and
(h)other Investments, if at the time of, and after giving effect to, such
Investments, the aggregate book value of all such Investments does not exceed
$100,000,000 in the aggregate;
provided, however that the Borrower shall not own, directly or indirectly,
equity interests in any Subsidiaries other than Financing Vehicles, the
Guarantor, the general partner of the Guarantor and Subsidiaries of the
Guarantor.
7.03    Indebtedness of Subsidiaries. The Borrower shall not permit any
Subsidiary to create, incur, assume or suffer to exist any Indebtedness, except:
(a)Indebtedness owed to the Borrower or to another Subsidiary; provided,
however, that any Indebtedness of the Guarantor owed to another Subsidiary shall
be subordinated on terms and conditions satisfactory to Administrative Agent and
the Required Lenders in right of payment to its obligations under the Guaranty
Agreement;
(b)obligations under Swap Contracts entered into in compliance with Section
7.11;

52

--------------------------------------------------------------------------------



(c)Indebtedness existing at the time of acquisition of any new Subsidiary by the
Borrower or by a then-existing Subsidiary of the Borrower; provided that such
Indebtedness was not incurred in contemplation of, and was in existence prior
to, such acquisition and that neither the Borrower nor any other Subsidiary of
the Borrower has any liability under such Indebtedness (other than a Subsidiary
of any Person so acquired);
(d)guaranty by the Guarantor of the Borrower’s Indebtedness or the Borrower’s
indebtedness under the Revolving Credit Agreement;
(e)Indebtedness of Guardian Pipeline, L.L.C. (“Guardian”) pursuant to the Master
Shelf Agreement, dated as of November 8, 2001, among Guardian, Prudential
Insurance Company of America and the other parties thereto, as amended from time
to time, together with any renewals, extensions or refinancings thereof,
provided that any renewal, extension or refinancing thereof is not greater than
the principal amount of the Indebtedness being renewed, extended or refinanced,
and does not shorten the weighted average life to maturity of such Indebtedness;
and
(f)Indebtedness of Subsidiaries (excluding Indebtedness otherwise permitted in
this Section 7.03) which does not exceed at any time an aggregate principal
amount outstanding equal to fifteen percent (15%) of Consolidated Net Tangible
Assets.
7.04    Fundamental Changes. The Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly: merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(a)any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when the Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person and when
any wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person; and
(b)any Subsidiary other than the Guarantor may Dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Subsidiary; and
(c)the Borrower or any Subsidiary may consolidate or merge with another
corporation or entity, and a Person may consolidate with or merge into the
Borrower or any Subsidiary, provided that (x) if the merger involves a
Subsidiary but does not involve the Borrower or the Guarantor, a Subsidiary
shall be the surviving entity, and (y) if the merger involves the Borrower, the
Borrower shall be the ultimate surviving entity and if the merger involves the
Guarantor, the Guarantor shall be the surviving entity, and (z) in each such
case (i) the surviving entity shall be after the merger a solvent entity and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, (ii) immediately after giving effect to such
transaction and treating any Indebtedness which becomes an obligation of the
Borrower or a Subsidiary as a result of such transaction as having been incurred
by the Borrower or such Subsidiary at the time of such transaction, no Default
shall have happened and be continuing, and (iii) if the merger or consolidation
involves the Borrower or the Guarantor, the Borrower has delivered to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower and an opinion of counsel, each stating that such consolidation or
merger complies with this Section 7.04; and

53

--------------------------------------------------------------------------------



(d)any Subsidiary (other than the Guarantor) may dissolve in connection with any
Disposition otherwise permitted by this Section 7.04.
provided, however, that nothing contained in this Section 7.04 shall be or be
deemed to permit any merger, dissolution, liquidation, consolidation or
Disposition which would result in a Change of Control.
7.05    Change in Nature of Business. The Borrower shall not engage in any
business activity except the ownership and management of equity interests in the
Guarantor. The Guarantor and its Subsidiaries shall not engage in any material
line of business substantially different from those lines of business described
in Section 7.02(e) or any business substantially related or incidental to such
lines of business.
7.06    Transactions with Affiliates. The Borrower shall not, and shall not
permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than (a) on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, (b) transactions between or among the Borrower and one
or more wholly-owned Subsidiaries of the Borrower, not involving any Affiliates
other than the Borrower and wholly-owned Subsidiaries of the Borrower, and (c)
transactions between or among the Borrower or any Subsidiary and ONEOK, any
Subsidiary of ONEOK, any Subsidiary of the Borrower, or any Joint Venture,
provided that such transactions described in this clause (c) shall be consistent
with prior practices and could not reasonably be expected to have a Material
Adverse Effect.
7.07    Burdensome Agreements. The Borrower shall not, and shall not permit any
Subsidiary to, enter into or permit any Contractual Obligation that limits the
ability of any Subsidiary to pay dividends or make other payments or
distributions to the Borrower or to any other Subsidiary or to otherwise
transfer property to the Borrower or to any other Subsidiary; unless (a) none of
such limitations, either individually or in the aggregate, would (i) materially
restrict the ability of the Subsidiaries taken as a whole to pay dividends, make
other payments or distributions or transfer property to the Borrower, or (ii)
materially restrict the ability of the Subsidiaries of the Guarantor taken as a
whole to pay dividends, make other payments or distributions or transfer
property to the Guarantor, and (b) each such limitation, individually and in the
aggregate with all other such limitations, could not reasonably be expected to
impair the ability of the Borrower to perform its monetary obligations
hereunder.
7.08    Use of Proceeds. The Borrower shall not:
(a)Use the proceeds of any Borrowing, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose; provided that the foregoing
shall not restrict the repurchase of limited partnership units of the Borrower
by the Borrower or any of its Subsidiaries; or
(b)use the proceeds of any Borrowing in connection with the acquisition of a
voting interest of five percent or more in any Person if such acquisition is
opposed by the board of directors or management of such Person.
7.09    Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of
the end of any fiscal quarter to exceed 5.00:1.00 (the “Required Threshold”);
provided, however, that during an Acquisition Adjustment Period, the Required
Threshold shall be increased to 5.50:1.00.

54

--------------------------------------------------------------------------------



7.10    Restricted Payments. The Borrower shall not declare or make, or agree to
pay or make, directly or indirectly, any dividend or distribution on any class
of its capital stock or other equity interests, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, cancellation, termination, defeasance or acquisition of,
any shares of capital stock or other equity interests or any options, warrants,
or other rights to purchase such capital stock or other equity interests,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by Subsidiaries of the Borrower solely in shares of any
class of its capital stock or other equity interests, (ii) Restricted Payments
made by any Subsidiary to the Borrower or to another Subsidiary, on at least a
pro rata basis with any other holders of its capital stock or other equity
interests if such Subsidiary is not wholly owned by the Borrower and other
wholly owned Subsidiaries, (iii) distributions on the Limited Partnership Units
and distributions on general partner interests in the Borrower in accordance
with the Borrower Partnership Agreement and (iv) so long as no Default or Event
of Default has occurred and is continuing, repurchases of the Limited
Partnership Units.
7.11    Swap Contracts. The Borrower shall not, and shall not permit any
Subsidiary to enter into any Swap Contracts, other than Swap Contracts entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities but
not for speculative purposes. This Section 7.11 shall not prohibit Swap
Contracts in which the Borrower hedges the issuance price of its Limited
Partnership Units in connection with an anticipated offering of additional
Limited Partnership Units.
7.12    Certain Amendments to Cash Distribution Policies and Partnership
Agreements. The Borrower shall not, and shall not permit any Subsidiary to
consent to, vote in favor of or permit any amendment of (a) the cash
distribution policies of the Guarantor in any manner which would result in a
Material Adverse Effect with respect to any Loan Party or materially adversely
affect the rights and remedies of Lenders under and in connection with this
Agreement, the Notes or any other Loan Document; or (b) the Borrower Partnership
Agreement or the Guarantor Partnership Agreement in any manner which would (i)
have a material adverse effect on the rights and remedies of Lenders under and
in connection with this Agreement or any other Loan Document or (ii) result in a
Material Adverse Effect.
7.13    Sanctions. The Loan Parties will not, and not permit any of their
Subsidiaries to use directly or, to the Loan Parties’ knowledge, indirectly the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a material violation by
the Loan Parties or their Subsidiaries or any Lender, Arranger and Bookrunner,
or the Administrative Agent, of Sanctions.
7.14    Anti-Corruption Laws. The Loan Parties will not, and not permit any of
their Subsidiaries to use directly or, to the Loan Parties’ knowledge,
indirectly the proceeds of any Borrowing in a manner that would breach any
Anti-Corruption Law.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.04    Events of Default. An “Event of Default” shall exist if any one or more
of the following events (herein collectively called “Events of Default”) shall
occur and be continuing:

55

--------------------------------------------------------------------------------



(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or (ii)
within five days after the same becomes due, any interest on any Loan or other
fee due hereunder, or (iii) within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.11, 7.01,
7.03 or 7.09 or clause (y) of Section 7.04(c); or
(c)Other Defaults. A Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or the
Guarantor herein or in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made (except that such materiality
qualifier shall not apply to the extent that any such representation or warranty
is qualified by materiality); or
(e)Payment Cross-Default and Cross-Acceleration. (i) A Loan Party or any
Subsidiary of a Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause the acceleration of the
final stated maturity of such Indebtedness or require such Indebtedness to be
prepaid prior to the stated maturity thereof; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary of a Loan Party is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Loan Party or any Subsidiary of a Loan Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or
(f)Insolvency Proceedings, Etc. A Loan Party, any Subsidiary (other than any
Immaterial Subsidiary) of a Loan Party or one or more General Partners holding
more than 50% of the Borrower’s general partner interests institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or a Loan Party,
any Subsidiary (other than any Immaterial Subsidiary) of a Loan Party or any
such General Partner shall take any corporate action in furtherance of any of
the foregoing; or

56

--------------------------------------------------------------------------------



(g)Inability to Pay Debts; Attachment. (i) A Loan Party or any Subsidiary (other
than any Immaterial Subsidiary) of a Loan Party becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or
(h)Judgments. There is entered against a Loan Party, any Subsidiary (other than
any Immaterial Subsidiary) of a Loan Party or one or more General Partners
holding in the aggregate more than 50% of the Borrower’s general partner
interests (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance), or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party or any Subsidiary of a Loan Party under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or a Loan Party or any of its Affiliates contests in any manner the
validity or enforceability of any Loan Document; or a Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document other than pursuant to the
terms thereof; or
(k)Change of Control. There occurs any Change of Control; or
(l)Guaranty. Any material provision of the Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against the Guarantor,
or the Guarantor shall so state in writing, or the Guarantor shall seek to
terminate the Guaranty Agreement.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

57

--------------------------------------------------------------------------------



(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.17, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Mizuho to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (except with respect to Section 9.06). It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

58

--------------------------------------------------------------------------------



9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

59

--------------------------------------------------------------------------------



9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the prior written consent of the
Borrower (provided such consent shall not be unreasonably withheld or delayed
and no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the prior written
consent of the Borrower (provided such consent shall not be unreasonably
withheld or delayed and no such consent shall be required if an Event of Default
has occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in

60

--------------------------------------------------------------------------------



accordance with such notice on the Removal Effective Date. As used in this
Section 9.06, the terms “retiring” and “retired” shall include “removed”.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation or removal, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10, and 10.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

61

--------------------------------------------------------------------------------



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.09    [Reserved.]
9.10    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “joint lead arranger and joint
bookrunner,” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement except in its capacity,
as applicable, as the Administrative Agent or a Lender hereunder. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in
writing, signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and a copy thereof is provided to the Administrative
Agent, or signed by the Borrower and the applicable Loan Party and the
Administrative Agent with the consent of the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)waive any condition set forth in Section 4.01 without the written consent of
each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

62

--------------------------------------------------------------------------------



(e)change Section 2.14, Section 8.03 or the definition of “Pro Rata Share” in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;
(f)change any provision of this Section or the percentages contained in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or
(g)release the Guarantor from liability under the Guaranty without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) Section 10.06(i) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of a Defaulting Lender
may not be increased or extended, nor the principal amount of any Loan or any
interest thereon, or any other amounts payable hereunder, owed to such
Defaulting Lender reduced or the date for payment thereof extended, without the
consent of such Defaulting Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, and (z) any waiver, amendment or
modification changing the voting rights of a Defaulting Lender shall require the
consent of each Lender that is a Defaulting Lender at the time that such waiver,
amendment or modification becomes effective.
If, in connection with any proposed change, waiver, consent, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
this Section 10.01, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, to replace each such
non-consenting Lender or Lenders with one or more (so long as all non-consenting
Lenders are so replaced) persons pursuant to Section 10.14 so long as at the
time of such replacement, each such new Lender consents to the proposed change,
waiver, consent, discharge or termination. Each Lender agrees that, if the
Borrower elects to replace such Lender in accordance with this Section, it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption; provided that the
failure of any such non-consenting Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.
10.02    Notices and Other Communications; Facsimile Copies.
(a)General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

63

--------------------------------------------------------------------------------



(i)if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause of notification that such notice or communication is
available and identifying the website address therefor.
(c)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender (as defined in Section 6.02) agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Investor” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through

64

--------------------------------------------------------------------------------



the “Public Investor” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(d)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower except to the extent
such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
(e)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES AND
THE ARRANGER PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY OR ANY ARRANGER PARTY IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) or any Arranger and
Bookrunner or any of their respective Related Parties (collectively, the
“Arranger Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or Arranger Party; provided, however, that in no event shall
any Agent Party or Arranger Party have any liability to the Borrower or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
10.03    No Waiver; Cumulative Remedies; Enforcement.
(a)No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and

65

--------------------------------------------------------------------------------



remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent and any Lender (including the fees, charges and disbursements of one
primary outside counsel for the Administrative Agent and the Lenders and in the
case of actual or potential conflict of interest, separate counsel for
Indemnitees to the extent needed to avoid such conflict, and one firm of local
counsel, as applicable, in any relevant jurisdiction, and in the case of actual
or potential conflict of interest, separate local counsel for Indemnitees to the
extent needed to avoid such conflict), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger and Bookrunner,
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of one primary outside
counsel for the Indemnitees and, in the case of actual or potential conflict of
interest, separate counsel for Indemnitees to the extent needed to avoid such
conflict), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct, bad faith or material breach by of such
Indemnitee of its obligations

66

--------------------------------------------------------------------------------



under this Agreement; and provided further that no Indemnitee (other than the
Administrative Agent, each Arranger, each Arranger and Bookrunner, each
Documentation Agent, and each Syndication Agent, in each case in its capacity as
such) will have a right to indemnification for such losses, claims, damages,
liabilities or expenses to the extent they result from disputes among the
Lenders other than as a result of any act or omission by the Borrower or any of
its Affiliates. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing (and without limiting the
obligation of the Borrower to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties to this Agreement shall not assert, and hereby
waive, any claim against any other party or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof, provided that, nothing in this Section
10.04(d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
actually paid by such Indemnitee to a third party. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent caused by such
Person’s gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section 10.04 shall be payable not later
than ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent

67

--------------------------------------------------------------------------------



upon demand its applicable share of any amount so recovered from or repaid by
the Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (i) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

68

--------------------------------------------------------------------------------



(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible

69

--------------------------------------------------------------------------------



Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of, and subject to the obligations of, Sections 3.01, 3.04 and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the

70

--------------------------------------------------------------------------------



extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)Certain Definitions. As used herein, the following terms have the following
meanings:
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(h)Electronic Execution of Assignments. An Assignment and Assumption may be
signed electronically as provided in Section 10.19.

71

--------------------------------------------------------------------------------



(i)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.13(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
10.07    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that (a) Information may be disclosed (i) to its and its Affiliates'
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority or self-regulatory authority; (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (iv) to any other party to this Agreement; (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder; (vi) subject to an agreement containing provisions substantially
the same as those of this Section, to any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement; (vii) with the consent of the Borrower;
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; (ix) to the National Association of Insurance
Commissioners or any other similar organization exercising regulatory authority
over a Lender; (x) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facility provided
hereunder; or (xi) any ratings agency; and (b) subject to an agreement
containing provisions substantially the same as those of this Section,
Information other than the Projections (as hereinafter defined) may be disclosed
to any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any swap or credit derivative transaction relating to obligations of
the Borrower. In addition,

72

--------------------------------------------------------------------------------



the Administrative Agent and the Lenders may disclose the existence of this
Agreement and general information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Borrowings. For the purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary of Borrower,
or any officer, director, employee, counsel, or agent of Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. As used herein, “Projections” means all financial
projections prepared by the Borrower and furnished to the Lenders in connection
with this Agreement. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
10.08    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates are authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all Obligations owing to such Lender hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender
or any of its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted

73

--------------------------------------------------------------------------------



by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
10.11    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
10.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
10.13    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.14    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if the Borrower
exercises its right to replace non-consenting Lenders pursuant to Section 10.01,
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

74

--------------------------------------------------------------------------------



(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws;
(e)in the case of any assignment resulting from a Lender becoming a
non-consenting Lender pursuant to Section 10.01, the applicable assignee shall
have consented to the applicable amendment, assignment or consent; and
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.15    Governing Law.
(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the
INTERNAL LAWS OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

75

--------------------------------------------------------------------------------



LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.16    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers and Bookrunners, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, each Lender and
each Arranger and Bookrunner is and has been acting solely as a principal with
respect to the financing contemplated hereby and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent, any Lender or any Arranger and Bookrunner has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any aspect of the financing contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lender or Arranger and Bookrunner has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, any Lender or any Arranger and Bookrunner has
any obligation to the Borrower or any of its Affiliates with respect to the
financing contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders and the Arrangers and Bookrunners and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent,
any Lender or any Arranger and

76

--------------------------------------------------------------------------------



Bookrunner has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Lenders and the Arrangers and Bookrunners have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers and Bookrunners with respect
to any breach or alleged breach of agency or fiduciary duty.
10.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.19    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.20    No General Partner Liability. No General Partner shall have personal
liability as General Partner for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Administrative Agent and
Lenders agree that any claim against the Borrower which may arise under any Loan
Document shall be made only against and shall be limited to the assets of the
Borrower and any guarantor, and that no judgment, order or execution entered in
any suit, action or proceeding, whether legal or equitable, on this Agreement or
any of the other Loan Documents shall be obtained or enforced against any
General Partner or its assets for the purpose of obtaining satisfaction and
payment of the Obligations. Nothing in this Section 10.20, however, shall be
construed so as to prevent the Administrative Agent, any Lender or any other
holder of any Note from commencing any action, suit or proceeding with respect
to or causing legal papers to be served upon any General Partner of the Borrower
for the purpose of obtaining jurisdiction over the Borrower, and nothing in this
Section 10.20 shall be construed to modify or supersede any obligation of a
General Partner to restore any negative balance in its capital account
maintained by the Borrower pursuant to the Partnership Agreement upon
liquidation of its interest in the Borrower.
10.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTBHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTMEPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

77

--------------------------------------------------------------------------------



[The remainder of this page is intentionally blank]





78

--------------------------------------------------------------------------------











ONEOK Partners, L.P.,
as Borrower
 
 
By:
ONEOK Partners GP, L.L.C.,
its sole General Partner
 
 
By:
/s/ Derek S. Reiners
Name:
Title:
Derek S. Reiners
Senior Vice President, Chief Financial Officer and
Treasurer




[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











MIZUHO BANK, LTD.,
as Administrative Agent
 
 
 
By:
/s/ Leon Mo
 
Name:
Title:
Leon Mo
Authorized Signatory


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











MIZUHO BANK, LTD.,
as a Lender
 
 
 
By:
/s/ Leon Mo
 
Name:
Title:
Leon Mo
Authorized Signatory


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











BANK OF AMERICA, N.A.,
as a Lender
 
 
 
By:
/s/ Adam H. Fey
 
Name:
Title:
Adam H. Fey
Director




[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











BARCLAYS BANK PLC,
as a Lender
 
 
 
By:
/s/ Marguerite Sutton
 
Name:
Title:
Marguerite Sutton
Vice President


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











CITIBANK, N.A.,
as a Lender
 
 
 
By:
/s/ Michael Vondriska
 
Name:
Title:
Michael Vondriska
Vice President


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
 
By:
/s/ Darren Vanek
 
Name:
Title:
Darren Vanek
Executive Director


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











TORONTO DOMINION (TEXAS) LLC,
as a Lender
 
 
 
By:
/s/ Rayan Karim
 
Name:
Title:
Rayan Karim
Authorized Signatory


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











REGIONS BANK,
as a Lender
 
 
 
By:
/s/ D. Mitch Wilson
 
Name:
Title:
D. Mitch Wilson
Senior Vice President


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Title:
Nupur Kumar
Authorized Signatory
 
 
 
By:
/s/ Gregory Fantoni
 
Name:
Title:
Gregory Fantoni
Authorized Signatory


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











GOLDMAN SACHS BANK USA,
as a Lender
 
 
 
By:
/s/ Rebecca Kratz
 
Name:
Title:
Rebecca Kratz
Authorized Signatory


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
 
 
 
By:
/s/ Michael King
 
Name:
Title:
Michael King
Vice President


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
By:
/s/ Tom Byargeon
 
Name:
Title:
Tom Byargeon
Managing Director


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
 
 
 
By:
/s/ Stephen W. Warfel
 
Name:
Title:
Stephen W. Warfel
Managing Director


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











US BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
By:
/s/ Paul Vastola
 
Name:
Title:
Paul Vastola
Senior Vice President




[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











BOKF, NA DBA BANK OF OKLAHOMA
as a Lender
 
 
 
By:
/s/ Linda J. Bridges
 
Name:
Title:
Linda J. Bridges
Vice President


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
 
By:
/s/ DeVon J. Lang
 
Name:
Title:
DeVon J. Lang
Senior Vice President


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
 
 
 
By:
/s/ James D. Weinstein
 
Name:
Title:
James D. Weinstein
Managing Director


[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]



--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
By:
/s/ Nathan Starr
 
Name:
Title:
Nathan Starr
Portfolio Manager






[Signature Page to ONEOK PARTNERS, L.P. Term Loan Agreement]

